DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is a response to communications dated 08/03/2021.  Claim 1 is pending in the application.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,122,581. This is a statutory double patenting rejection.

Instant Application Claim 1 Claims
‘581 Patent Claim 1 Claims
A wireless communications device adapted to perform frequency hopping communications within a frequency band of a wireless communications network with at least one other wireless communications device thereof, wherein the wireless communications device being adapted to perform said frequency hopping communications includes the wireless communications device being configured to:
A wireless communications device adapted to perform frequency hopping communications within a frequency band of a wireless communications network with at least one other wireless communications device thereof, wherein the wireless communications device being adapted to perform said frequency hopping communications includes the wireless communications device being configured to:
receive packet data including information defining a subset of communications channels from a set of communications channels within the frequency band of the wireless communications network,
receive packet data including information defining a subset of communications channels from a set of communications channels within the frequency band of the wireless communications network, 
wherein the subset excludes any communications channel of the set designated as being unavailable for performing said frequency hopping communications between the wireless communications device and the at least 


use at least one of the communications channels of the subset for performing said frequency hopping communications between the wireless communication device and the at least one other wireless communications device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paul et al (US 4,780,885).
Cooper et al (US 5,386,435).
Brown et al (US 5,333,153).
Bantz et al (US 5,394,433).
Tam (US 5,568,510).
Sage et al (US 5,781,582).
Deutsch (US 5,848,095).
Andersson et al (US 5,937,002).
Haartsen (US 6,009,332).
Haartsen (US 6,108,366).

Dicker et al (US 6,249,540).
Almgren et al (US 6,298,081).
Izumui (US 6,275,517).
Ubowski et al (US 6,316,758).
Sydon et al (US 6,480,721).
Cuffaro et al (US 6,418,317).
Gerten et al (US 6,760,319).
Batra et al (US 7,236,511).
Haartsen (US 7,280,580).
Batra et al (US 2002/0122462).
Mansfield (US 6,704,346).
Lawrey, MULTIUSER OFDM, Fifth International Symposium on Signal Processing and its Applications, ISSPA ‘99, Brisbane, Australia, 4 pages, August 1999.
Lawrey et al., Adaptive Frequency Hopping for Multiuser OFDM, Second International Conference on Information, Communications & Signal Processing, ICICS’99, Singapore, 5 pages, December 1999.
Gan et al., Adaptive Frequency Hopping Implementation Proposals for IEEE 802.15.1/2 WPAN, IEEE, 28 pages, November 2000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal 




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 16, 2021